Citation Nr: 1822090	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-22 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for benign prostatic hypertrophy (claimed as a prostate condition) as secondary to Agent Orange exposure.

2. Entitlement to service connection for a respiratory condition as secondary to Agent Orange exposure. 


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 18, 1965 to November 14, 1965.  He was enlisted in the Air National Guard until May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1. The Veteran's benign prostatic hypertrophy, claimed as a prostate condition, was not incurred or aggravated in active service, active duty for training, or inactive duty for training.

2. The Veteran's respiratory condition was not incurred or aggravated in active service, active duty for training, or inactive duty training.


CONCLUSIONS OF LAW

1. The criteria for service connection for prostatic hypertrophy are not satisfied.  38 U.S.C. §  §§ 101 (24), 1110, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6 3.102, 3.303 (2017).

2. The Veteran's respiratory condition was not incurred or aggravated in service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101 (24), 1110, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Law

Service connection will generally be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

Under VA law, "veteran" status must be established as a condition of eligibility for service connection benefits with respect to any period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) associated with enlistment in a Reserve component of one of the Armed Forces.  See Bowers v. Shinseki 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)); see also 38 U.S.C. §§ 1110, 1131.  The fact that a claimant has established status as a veteran for purposes of other periods of service does not obviate the requirement for establishing veteran status for purposes of the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service."  38 U.S.C. §  101 (2) (2012); 38 C.F.R. § 3.1 (d) (2014).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C. § 101 (24); 38 C.F.R. § 3.6(a) (2017). 

Thus, in order to establish veteran status with respect to a period of ACDUTRA or INACDUTRA, and therefore eligibility for service connection, the record must establish that a claimant was disabled or died due to a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or that he or she was disabled or died from an injury (or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident) incurred or aggravated in the line of duty during a period of INACDUTRA.  Mercado-Martinez, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); 38 U.S.C. §  101 (24); 38 C.F.R. § 3.6 (a).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


II. Analysis

The Veteran worked as a Federal Civil Service Employee at the National Construction Battalion Center (N.C.B.C.) from May 1975 to March 1977.  See June 2011 Veteran Correspondence; May 1975 SF-50.  He states that during his tenure as a warehouseman, he was exposed to 55 gallon drums of Agent Orange which occasionally leaked.  See June 2011 Veteran Correspondence; November 2014 Form 9.  The Veteran states that shortly after his tour as a warehouseman he experienced respiratory and prostate symptoms.  See June 2011 Veteran Correspondence.

The Veteran's DD 214 reflects that he had active service from July 18, 1965 to November 14, 1965.  See DD-214.  The Veteran was enlisted in the Air National Guard from June 3, 1965 to June 2, 1971 and from January 11, 1975 to May 28, 1975.  See AF Form 526.  

In this case, the Veteran does not claim and the evidence does not otherwise show that he was exposed to Agent Orange during active service.  He states that his exposure to Agent Orange occurred during his employment as a civilian for the Federal government, and not during a period of active duty, ACDUTRA, or INADCUTRA.  Because the reported exposure to Agent Orange occurred while he was a civilian, service connection on this basis cannot be granted as a matter of law.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Accordingly, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994; cf. 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  Moreover, because the claim is denied as a matter of law, no further development is warranted.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (holding that compliance with the duties to notify and assist is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the duties to notify and assist are not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

Neither the Veteran nor the record reasonably raises any other possible avenue of service connection.  The evidence does not show that a prostate condition or respiratory condition occurred during active service.  Thus, the preponderance of the evidence weighs against a relationship to service, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for benign prostatic hypertrophy (claimed as a prostate condition), as secondary to Agent Orange exposure, is denied.

Service connection for a respiratory condition as secondary to Agent Orange exposure is denied. 



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


